internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-101874-02 date date legend company q1 q2 a b d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that p be granted an extension of time to elect to treat q1 and q2 as qualified subchapter_s subsidiaries effective d2 and d3 respectively facts according to the information submitted company was formed on d1 on that date a and b the shareholders of company elected s_corporation status for company next a and b met with a tax professional and developed a plan to create several wholly owned subsidiary entities under company on d2 company formed q1 for the purpose of carrying on certain aspects of company’s business operations on d3 company formed q2 for the purpose of carrying on other aspects of company’s business operations a and b intended that company would elect effective d2 to treat q1 as a qualified_subchapter_s_subsidiary under sec_1361 of the internal_revenue_code similarly a and b intended that company would elect effective d3 to treat q2 as a qualified_subchapter_s_subsidiary under sec_1361 a and b hired another tax professional to prepare the proper forms for company to elect qualified_subchapter_s_subsidiary treatment under sec_1361 the tax professional inadvertently failed to file the proper forms to have q1 and q2 classified as qualified subchapter_s subsidiaries sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation law sec_1361 defines a qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 prescribes the time and manner for making an election to be classified a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations provides that an election to treat an eligible subsidiary as a qualified_subchapter_s_subsidiary may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly company is granted an extension of time of days from the date of this letter to file a form_8869 qualified_subchapter_s_subsidiary for each of q1 and q2 electing to treat q1 and q2 as qualified subchapter_s subsidiaries effective d2 in the case of q1 and effective d3 in the case of q2 a copy of this letter should be attached to each form_8869 except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s heather maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
